Case: 3:18-cv-00019-WHR-SLO Doc #: 19 Filed: 09/18/20 Page: 1 of 2 PAGEID #: 723




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

MICHAEL POHL,                             : Case No. 3:18-cv-19
                                          :
        Plaintiff,                        : District Judge Walter H. Rice
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
        Defendant.                        :


                                DECISION AND ENTRY


       This case is before the Court upon Plaintiff’s Motion for Allowance of Attorney

Fees. (Doc. #18). According to Plaintiff, although the Commissioner cannot consent to a

fee under 42 U.S.C. § 406(b)(1), the Commissioner does not object to the reasonableness

of the fee requested by Plaintiff.

       Plaintiff seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the total

amount of $13,051.00. In the absence of opposition by the Commissioner, the Motion

and supporting Exhibits establish that an award of attorney fees is reasonable and

warranted under 42 U.S.C. § 406(b)(1) in the amount the Motion seeks.

       In addition, the Court previously accepted the parties’ stipulation to an award of

$3,300.00 in attorney fees to Plaintiff’s counsel under the Equal Access to Justice Act

(EAJA). (Doc. #s 16, 17). The EAJA award, however, was subject to offset in the

amount of any debt Plaintiff owed the Government. See Doc. #17. The current record
Case: 3:18-cv-00019-WHR-SLO Doc #: 19 Filed: 09/18/20 Page: 2 of 2 PAGEID #: 724




does not indicate whether or not Plaintiff’s counsel actually received any of the EAJA

award because of the potential offset. Counsel may not recover attorney fees under both

the EAJA and 42 U.S.C. § 406(b) for the same work. Plaintiff’s counsel must therefore

return to Plaintiff the amount of EAJA fees, if any, he has actually received. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

                       IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Motion for Allowance of Attorney Fees (Doc. #18)
              is GRANTED;

       2.     The Commissioner shall pay Plaintiff’s attorney fees pursuant
              to 42 U.S.C. § 406(b)(1) in the amount of $13,051.00;

       3.     Plaintiff’s counsel shall refund to Plaintiff the amount of
              attorney fees, if any, he has actually received under the Equal
              Access to Justice Act (Doc. #17); and

       4.     The case remains terminated on the docket of this Court.

    IT IS SO ORDERED.
                                                                                 (tp - per Judge Rice
09-18-2020                                                                       authorization after his review)

                                                        Walter H. Rice
                                                        United States District Judge




                                             2
